934 F.2d 326
Unpublished DispositionNOTICE: Tenth Circuit Rule 36.3 states that unpublished opinions and orders and judgments have no precedential value and shall not be cited except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Joseph G. WARD, Defendant-Appellant.
No. 91-6172.
United States Court of Appeals, Tenth Circuit.
June 3, 1991.

Before TACHA, BRORBY and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
TACHA, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This is an appeal from an order of the district court denying defendant-appellant's motion for release pending appeal.  In pertinent part, 18 U.S.C. Sec. 3143(b)(1) provides that a judicial officer must order a convicted defendant detained pending appeal unless the judicial officer finds by clear and convincing evidence that the defendant is not likely to pose a danger to the safety of any other person or the community if released.  The burden is on the defendant to show that all criteria of section 3143(b) are met.    United States v. Affleck, 765 F.2d 944, 953 n. 15 (10th Cir.1985).


3
In this case, the district court found that defendant had failed to show that he would not pose a danger to the safety of any other person or the community.  The record shows that defendant was convicted, upon a plea of nolo contendere, of abusive sexual contact involving a ten-year old child.


4
Appellate review of detention or release orders is plenary as to mixed questions of law or fact and independent with due deference to the district court's purely factual findings.    United States v. Montalvo-Murillo, 876 F.2d 826, 830 (10th Cir.1989), rev'd on other grounds, 110 S.Ct. 2072 (1990).  Here, we conclude that the district court's findings were amply supported by the record.


5
Accordingly, the order of the United States District Court for the Western District of Oklahoma is AFFIRMED.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.  10th Cir.R. 36.3